 

Exhibit 10.1

 

Abeona Therapeutics Inc.
1330 Avenue of the Americas, 33rd Floor
New York, NY 10019

 

December 20, 2019

 

Biomedical Value Fund, L.P.

Biomedical Offshore Value Fund, Ltd.

and

GEF-SMA, L.P.

 

c/o Great Point Partners LLC

165 Mason Street, 3rd Floor

Greenwich, Connecticut 06830

 

Re:Letter Agreement regarding Certain Purchaser Rights

 

Ladies and Gentlemen:

 

Abeona Therapeutics Inc., a Delaware corporation (the “Company”), is
contemplating an offering of shares of common stock, par value $0.01 per share
(“Common Stock”), and warrants to purchase shares of Common Stock as described
in the Company’s Prospectus Supplement, dated December [20], 2019, to the
Prospectus dated June 7, 2018 (the “Offering”). In consideration for Biomedical
Value Fund, L.P., Biomedical Offshore Value Fund, Ltd. and GEF-SMA, L.P.
(collectively, “Purchaser”) purchasing in the aggregate at least $31 million in
Common Stock and/or warrants in the Offering, the Company and Purchaser agree as
follows:

 

1.             Corporate Governance Matters.

 

(a)Identification and Nomination of Chairman Candidate.

 

(i)By written notice to the Company no later than March 31, 2020 (the
“Nomination Deadline”), Purchaser shall have the right to identify a successor
candidate for Chairman of the Board and Executive Chairman (the “Chairman
Candidate”) who (A) is reasonably experienced in the Company’s industry, (B) is
not affiliated with Purchaser and (C) otherwise meets the criteria of the
Company’s Nominating and Corporate Governance Committee (the “Nominating
Committee”) for nominees and applicable rules and regulations of the Securities
Exchange Act of 1934, as amended, and the Nasdaq Capital Market (such
qualifications set forth in clauses (A), (B) and (C) collectively, the
“Qualification Criteria”).

 

(ii)As soon as practicable following Purchaser’s identification of a Chairman
Candidate pursuant to paragraph 1(a)(i), the Company shall use commercially
reasonable efforts to cause its Compensation Committee to negotiate and agree to
a compensation package with the Chairman Candidate. In the event that the
Compensation Committee and the Chairman Candidate cannot reach agreement as to
the Chairman Candidate’s compensation package within fifteen (15) days, the
compensation package finally offered to the Chairman Candidate shall be as
mutually agreed-upon by the Compensation Committee and Purchaser to be
reasonable and market standard for such position; provided, however, that in any
event the compensation paid by the Company to its previous Chairman of the Board
and Executive Chairman shall be deemed reasonable and market standard for such
purposes.

 





 

 

(iii)Upon agreement by the Chairman Candidate and the Compensation Committee to
a compensation package, the Company shall use its commercially reasonable
efforts to promptly (A) cause the Nominating Committee to nominate the Chairman
Candidate as the successor Chairman of the Board and Executive Chairman, and (B)
cause the Company’s board of directors (the “Board”) to so elect to the Board
the Chairman Candidate to fill the vacancy created by the resignations described
in paragraphs 1(c)(i) and (ii).

 

(iv)If (A) the Compensation Committee and the Chairman Candidate do not reach
agreement on a compensation package pursuant to paragraph 1(a)(ii), (B) the
Nominating Committee rejects the Chairman Candidate pursuant to paragraph
1(a)(iii)(A) or (C) the Board fails to elect the Chairman Candidate pursuant to
paragraph 1(a)(iii)(B), then Purchaser shall be granted an additional period of
thirty (30) days to identify by written notice to the Company a new Chairman
Candidate pursuant to paragraph 1(a)(i) (except that such new candidate need not
satisfy clause (B) of the definition of Qualification Criteria), and the
covenants set forth under this paragraph 1(a) shall again apply to such new
Chairman Candidate.

 

(b)Identification and Nomination of Director Candidate.

 

(i)By written notice to the Company no later than the Nomination Deadline,
Purchaser shall have the right to identify an additional successor director who
meets the Qualification Criteria (the “Director Candidate”).

 

(ii)Upon Purchaser’s identification of a Director Candidate pursuant to
paragraph 1(b)(i), the Company shall use its commercially reasonable efforts to
promptly (A) cause the Nominating Committee to nominate the Director Candidate
to the Board and (B) cause the Board to so elect to the Board the Director
Candidate to fill the vacancy created by the resignation described in paragraph
1(c)(iii).

 

(iii)If (A) the Nominating Committee rejects the Director Candidate pursuant to
paragraph 1(b)(ii)(A) or (ii) the Board fails to elect the Director Candidate
pursuant to paragraph 1(b)(ii)(B), then Purchaser shall be granted an additional
period of thirty (30) days to identify by written notice to the Company a new
Director Candidate pursuant to paragraph 1(b)(i) (except that such new candidate
need not satisfy clause (B) of the definition of Qualification Criteria), and
the covenants set forth under this paragraph 1(b) shall again apply to such new
Director Candidate.

 



2

 

 

(c)Resignations. Concurrently with the execution of this letter agreement, the
Company has delivered to Purchaser the following, in each case reasonably
acceptable to Purchaser:

 

(i)from Steven H. Rouhandeh, a duly executed letter of resignation in his
capacity as the Company’s Chairman of the Board and Executive Chairman (but, for
the avoidance of doubt, not from the Board), effective at the time that the
Board is in a position to elect the Chairman Candidate pursuant to paragraph
1(a)(iii)(B), but in any event immediately prior to such election;

 

(ii)from Mark J. Alvino, a duly executed letter of resignation from the
Company’s board of directors, effective as of the time that the Board is in a
position to elect the Chairman Candidate pursuant to paragraph 1(a)(iii)(B), but
in any event immediately prior to such election; and

 

(iii)from Richard Van Duyne, a duly executed letter of resignation from the
Company’s board of directors, effective as of the time that the Board is in a
position to elect the Director Candidate pursuant to paragraph 1(b)(ii)(B), but
in any event immediately prior to such election.

 

(d)Fees and Expenses. The Company shall pay on Purchaser’s behalf or reimburse
Purchaser for, as applicable, all reasonable out-of-pocket fees, costs and
expenses incurred in connection with the search for and recruitment of the
candidates described in paragraphs 1(a) and (b), including, without limitation,
fees, costs and expenses of recruitment or search firms engaged by Purchaser.

 

2.             Purchaser Consent Right. From the date hereof until the election
of the Chairman Candidate pursuant to paragraph 1(a)(iii)(B), the Company shall
not, without the prior written consent of Purchaser, enter into any material
transaction with respect to the commercialization or development of any material
intellectual property or technology of the Company, or enter into any binding
agreement, commitment or obligation with respect to any such material
transaction.

 

3.             Miscellaneous. This letter agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions of the parties, whether written or oral, with
respect to the subject matter hereof. Each party has been represented and
advised by independent counsel of its choice in connection with the execution of
this letter agreement and has cooperated in the drafting and preparation of this
letter agreement. Accordingly, any law that would require interpretation of this
letter agreement, including any ambiguous, vague or conflicting term herein,
against the drafter should not apply and is expressly waived. This letter
agreement shall be deemed to have been made and performed in, and shall be
governed and construed in accordance with the laws of, the State of New York,
without regard to conflicts of law principles. Nothing in this letter agreement
is intended to or shall confer upon any third party any benefits, rights or
remedies of any nature whatsoever under or by reason of this letter agreement.
This letter agreement may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed will be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Facsimile or electronic signatures hereto shall be
deemed to have the same force and effect as original signatures.

 

[Remainder of page intentionally left blank]

 



3

 



 

  Very truly yours,     ABEONA THERAPEUTICS INC.       By: /s/ Steve H.
Rouhandeh     Name: Steven H. Rouhandeh     Title: Executive Chairman

 

Agreed and acknowledged as of the date first set forth above by:

 

BIOMEDICAL VALUE FUND, L.P.       By: Great Point Partners, LLC, its investment
manager         By: /s/ David Kroin     Name: David Kroin     Title: Managing
Partner  

 

BIOMEDICAL OFFSHORE VALUE FUND, LTD.



 

By: Great Point Partners, LLC, its investment manager         By: /s/ David
Kroin     Name: David Kroin     Title: Managing Partner  

 

GEF-SMA, L.P.

  

By: Great Point Partners, LLC, its investment manager         By: /s/ David
Kroin     Name: David Kroin     Title: Managing Partner  

 





 